Me. Peesiding Justice Robson specially concurring: As the opinion of Justice Tuoht shows, this proceeding came about through disclosures by plaintiff made to a United States Senate Investigating Committee, commonly known as the Kefauver Committee. After these disclosures, the Commissioner of Police, head of the Police Department of the City of Chicago, called upon plaintiff to make a report to him concerning these charges. After receiving the report, the Commissioner, not satisfied with the plaintiff’s explanation, filed the charges in question before the Civil Service Commission. That Commission proceeded with the utmost care to observe all the requirements of the law and after a full hearing in which the widest latitude was allowed plaintiff in the presentation of his defense, the decision in question was rendered. No one reading the opinion of the Commission can fail to be impressed with its fairness, its objectivity, and its understanding of the law and of its duties. There is no evidence whatever that the proceeding was instigated for any reason except out of a sense of duty on the part of those concerned for the purpose of maintaining the discipline and morale of the Police Department. The Police Department of a large city resembles in many aspects a military force. There is the same necessity of discipline and regulation existing in the Police Department as exists in regard to the military department. The discipline and morale must be of the highest and must be enforced in a manner that is effective. Those who have charge ought not to be confronted with the continuous prospect of long and bitter litigation over their decisions when honestly made. (Coane v. Geary, 298 Ill. App. 199, 205, 206; People ex rel. Masterson v. Police Commissioners, 110 N. Y. 494, 18 N. E. 133, 135.) For a court to intervene under circumstances such as we have in the case before us can only serve to demoralize the Police Department and frustrate the administrative officers in the faithful performance of their duties. I think the principle as stated in the specially concurring opinion of Justice Schwartz is sound and that as applied in this case all the findings of the Corn-mission should have been sustained. For courts to adopt a different principle and intervene in cases such as this will not elevate the administration of the civil service law, but will lower the administration of justice by the courts.